Pianoforte v City of New York (2016 NY Slip Op 04881)





Pianoforte v City of New York


2016 NY Slip Op 04881


Decided on June 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2016

Mazzarelli, J.P., Andrias, Saxe, Gische, Kahn, JJ.


1516 305876/13

[*1]Steven Pianoforte, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents, Dr. Scott Albin, Defendant.


Steven A. Hoffner, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jason Anton of counsel), for respondents.

Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about June 5, 2015, which granted the City defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff commenced this action for medical malpractice against the City and the doctors who treated him for their failure to prevent a grand mal seizure he suffered while he was incarcerated. Defendants established their entitlement to judgment as a matter of law by submitting evidence showing that plaintiff's seizure was caused by an underlying, undetected seizure disorder that defendant doctors had no reason to expect plaintiff suffered from, and that the treatment provided to plaintiff was appropriate and within accepted medical practice (see e.g. Curry v Dr. Elena Vezza Physician, P.C., 106 AD3d 413 [1st Dept 2013]).
In opposition, plaintiff failed to raise a triable issue of fact. Contrary to plaintiff's contention, defendants	demonstrated that plaintiff's seizure could not have been the result of benzodiazepine withdrawal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2016
CLERK